DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Roeck et al. (US Patent 4,385,716; hereinafter De Roeck).
With regards to claim 1, De Roeck discloses an apparatus and its method comprising: 
a first feed element (65; FIG. 10-12); 
a second feed element (62; FIG. 10-12), wherein a web is to be fed to the first feed element and from the first feed element to the second feed element (col. 7, lines 34-49); 
a first actuator (including 67, 70-72) to move the first feed element (col. 7, lines 50-61); 
a second actuator (including 50) to move the second feed element (col. 8, lines 11-18), wherein the second actuator is separate from the first actuator (FIG. 10-12); 
a detector (79) to detect a position of the web (col. 8, lines 11-18; FIG. 10); and 
a controller to: 
receive a detected position of the web from the detector (col. 8, lines 11-18; FIG. 10); 
determine whether the web exiting the second feed element (col. 8, lines 62-68) is shifted from an intended position based on the detected position of the web (col. 8, lines 11-18; FIG. 10); and 
based on a determination that the web is shifted from the intended position, cause the first actuator to move the first feed element laterally a first distance and the second actuator to move the second feed element laterally a second distance to compensate for the shift in the web exiting the second feed element (col. 8, lines 11-30; FIG. 10-12), wherein the second feed element (25) is at a fixed angle relative to the first feed element (24; 24 and 25 are at a fixed angle if both undergo axial displacement).
With regards to claim 7, De Roeck discloses the apparatus of claim 1, further comprising: 
an input feed element (61; FIG. 10-12), 
wherein the web is to be fed to the input feed element (61; FIG. 10-12) and from the input feed element to the first feed element (65; col. 7, lines 34-49), and wherein the input feed element (61) extends at a common angle as and is parallel to the second feed element (62; col. 7, lines 34-39).  

Claims 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US Patent 4,554,714).
With regards to claim 8, Cho discloses a method comprising: 
feeding a web (F) from a first feed element (upper 15; FIG. 1) to a second feed element (lower 15; FIG. 1-2), wherein the first feed element (upper 15) is connected at a first distance (distance from upper 15 to 18; FIG. 1) from a pivot point (18) of a lever (23) and the second feed element (lower 15) is connected at a second distance (distance from lower 15 to 18) from the pivot point (18) of the lever (23; FIG. 1); 
determining that a position of the web (via detectors C) exiting the second feed element (lower 15) has shifted from an intended position (col. 3, line 62 to col. 4, line 3); and 
based on the determination that the position of the web has shifted (col. 3, line 62 to col. 4, line 3), 
causing an actuator (M3) to move the lever (23) about the pivot point (18) of the lever to move the first feed element (upper 15; FIG. 1) a first lateral distance (the tilting movement has a lateral component; see difference between FIG. 1 and 3) and move the second feed element (lower 15; FIG. 1) a second lateral distance (the tilting movement has a lateral component; see difference between FIG. 1 and 3).  
With regards to claim 12, Cho discloses the method of claim 8, wherein moving the first feed element (upper 15; FIG. 1) further comprises moving the first feed element at a first rate (tilting rotation while pivoting from 18) and moving the second feed element (lower 15; FIG. 1) further comprises moving the second feed element at a second rate (tilting rotation while pivoting from 18), wherein the first rate differs from the second rate (since the first feed element is closer to the pivot, the rotation rate differs from the second feed element).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over De Roeck et al. (US Patent 4,385,716; hereinafter De Roeck).
With regards to claim 2, De Roeck teaches the apparatus of claim 1.  However, De Roeck is silent regarding wherein the first distance is different from the second distance, the second distance depends on the first distance, and the shift in the web is compensated based on a combination of lateral movement of the first feed element by the first distance and the lateral movement of the second feed element by the second distance.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  In this particular case, De Roeck teaches a general condition of the first feed element (65) and the second feed element (62) are axially adjustable.  It is noted that finding the optimum axial adjustment of the first and second feed element (col. 8, lines 11-30) would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum distance adjusted by the first and/or second feed element of De Roeck including the distance as claimed with reasonable expectation of correcting the web as originally intended.
With regards to claim 3, De Roeck teaches the apparatus of claim 1.  However, De Roeck is silent regarding wherein the controller is further to determine a shift distance corresponding to the shift in the web exiting the second feed element and wherein the second distance is equal to the shift distance.  
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  In this particular case, De Roeck teaches a general condition of the first feed element (65) and the second feed element (62) are axially adjustable.  It is noted that finding the optimum axial adjustment of the first and second feed element (col. 8, lines 11-30) would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum distance adjusted by the first and/or second feed element of De Roeck including the distance as claimed with reasonable expectation of correcting the web as originally intended.
With regards to claim 6, De Roeck teaches the apparatus of claim 1.  However, De Roeck is silent regarding wherein the controller is further to cause the first actuator to move the first feed element at a first rate and to cause the second actuator to move the second feed element at a second rate, and wherein the first rate differs from the second rate.    
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  In this particular case, De Roeck teaches a general condition of the first feed element (65) and the second feed element (62) are axially adjustable.  It is noted that finding the optimum rate of axial adjustment of the first and second feed element (col. 8, lines 11-30) would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum rate of axial adjustment by the first and/or second feed element of De Roeck including the rate as claimed with reasonable expectation of correcting the web as originally intended.
With regards to claim 13, De Roeck discloses an apparatus comprising: 
an input feed element (61) to receive a web from a first direction (horizontal direction; FIG. 10) and to turn the web to a second direction (vertical direction; FIG. 10); 
a first feed element (65; FIG. 10-12) to receive the web from the input feed element; 
a second feed element (62) to receive the web from the first feed element (FIG. 10), wherein the second feed element (62) extends at a common angle as and is parallel to the second input feed element (65; FIG. 12); and 
a first actuator (including 67, 70-72) to move the first feed element (col. 7, lines 50-61); 
a second actuator (including 50) to move the second feed element (col. 8, lines 11-18), wherein the second actuator is separate from the first actuator (FIG. 10-12); 
a detector (79) to detect a position of the web (col. 8, lines 11-18; FIG. 10);
a controller to: 
determine a shift distance at which the web exiting the second feed element (62; (col. 8, lines 62-68) has shifted from an intended feed path (col. 8, lines 11-18; FIG. 10); 
determine a second linear movement distance for the second feed element based on the determined shift distance (col. 8, lines 11-30; FIG. 10-12); 
cause the second actuator (including 50) to move the second feed element the determined second linear movement distance (col. 8, lines 11-19); and 
wherein the second feed element (25) is at a fixed angle relative to the first feed element (24; 24 and 25 are at a fixed angle if both undergo axial displacement).
However, De Roeck is silent regarding the controller to cause the first actuator to move the first feed element a first linear movement distance, the first linear movement distance differing from the second linear movement distance.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  In this particular case, De Roeck teaches a general condition of the first feed element (65) and the second feed element (62) are axially adjustable.  It is noted that finding the optimum axial adjustment of the first and second feed element (col. 8, lines 11-30) would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum distance adjusted by the first and/or second feed element of De Roeck including the distance as claimed with reasonable expectation of correcting the web as originally intended.
With regards to claim 14, De Roeck teaches the apparatus of claim 13, wherein the controller is to cause the second actuator (including 50) to move the second feed element (62) concurrently with the movement of the first feed element (65; col. 7, line 62 to col. 8, line 7, since 65 is mounted on frame 50, which supports 61 and 62, 65 moves along with 61, 62).  
With regards to claim 15, De Roeck teaches the apparatus of claim 13.  However, De Roeck is silent regarding wherein the second linear movement distance is different from the distance of the first linear movement distance.  
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  In this particular case, De Roeck teaches a general condition of the first feed element (65) and the second feed element (62) are axially adjustable.  It is noted that finding the optimum axial adjustment of the first and second feed element (col. 8, lines 11-30) would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum distance adjusted by the first and/or second feed element of De Roeck including the distance as claimed with reasonable expectation of correcting the web as originally intended.
With regards to claim 16, De Roeck teaches the apparatus of claim 1, wherein: 
the web (80) has a predetermined length through the apparatus before the first feed element (65) and second feed element (62) are moved by the first distance and the second distance, respectively (in the case the edge sensor 79 is located after the second feed element 62, a portion of the web are moved through the apparatus; col. 8, lines 62-68), and 
the first distance and the second distance correspond to values which substantially maintain the predetermined length of the web through the apparatus after the first feed element (65) and second feed element (62) are moved by the first distance and the second distance, respectively (since the feed elements are moved laterally with respect to the web, the predetermined length are maintained).  
With regards to claim 17, De Roeck teaches the apparatus of claim 6, wherein: the web has a predetermined tension through the apparatus before the first feed element and second feed element are moved, and the first rate and the second rate correspond to values which substantially maintain the predetermined tension (via the web tension gradient control means) through the apparatus (col. 2, lines 24-41).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US Patent 4,554,714).
With regards to claim 9, Cho teaches the method of claim 8, further comprising: determining a shift distance corresponding to the shift of the web from the intended position (col. 3, line 62 to col. 4, line 3).  However, Cho is silent regarding wherein the second lateral distance is equivalent to the determined shift distance.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  In this particular case, Cho teaches a general condition of the first feed element (upper 15) and the second feed element (lower 15) are adjustable to correct the web deviation.  It is noted that finding the optimum rate of adjustment of the first and second feed element (FIG. 1-3) would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum rate of adjustment by the first and second feed element of Cho including the shift distance as claimed with reasonable expectation correcting web as originally intended.
With regards to claim 10, Cho teaches the method of claim 8.  However, Cho is silent regarding wherein the first distance from the pivot point and the second distance from the pivot point cause the first lateral distance to be half the second lateral distance.  
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  In this particular case, Cho teaches a general condition of the first feed element (upper 15) and the second feed element (lower 15) are adjustable to correct the web deviation.  It is noted that finding the optimum rate of adjustment of the first and second feed element (FIG. 1-3) would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum rate of adjustment by the first and second feed element of Cho including the shift distance as claimed with reasonable expectation correcting web as originally intended.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853